     Case 2:20-cv-00753-KJM-EFB Document 6 Filed 08/28/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY ESQ. SR. dba                      No. 2:20-cv-753-KJM-EFB PS
      SHEETMETAL & ASSOCIATES,
12
                          Plaintiff,
13                                                        ORDER
                 v.
14
      ALLSTATE INSURANCE COMPANY,
15
                          Defendant.
16

17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint must be dismissed for lack of subject matter jurisdiction and for

26   failure to state a claim.

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:20-cv-00753-KJM-EFB Document 6 Filed 08/28/20 Page 2 of 5

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           Additionally, a federal court is a court of limited jurisdiction, and may adjudicate only
21   those cases authorized by the Constitution and by Congress. Kokkonen v. Guardian Life Ins. Co.,
22   511 U.S. 375, 377 (1994). The basic federal jurisdiction statutes, 28 U.S.C. §§ 1331 & 1332,
23   confer “federal question” and “diversity” jurisdiction, respectively. Federal question jurisdiction
24   requires that the complaint (1) arise under a federal law or the U. S. Constitution, (2) allege a
25   “case or controversy” within the meaning of Article III, § 2 of the U. S. Constitution, or (3) be
26   authorized by a federal statute that both regulates a specific subject matter and confers federal
27   jurisdiction. Baker v. Carr, 369 U.S. 186, 198 (1962). To invoke the court’s diversity
28   jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and that the
                                                          2
     Case 2:20-cv-00753-KJM-EFB Document 6 Filed 08/28/20 Page 3 of 5

 1   matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a); Bautista v. Pan American World
 2   Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987). A case presumably lies outside the jurisdiction
 3   of the federal courts unless demonstrated otherwise. Kokkonen, 511 U.S. at 376-78. Lack of
 4   subject matter jurisdiction may be raised at any time by either party or by the court. Attorneys
 5   Trust v. Videotape Computer Products, Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).
 6          Liberally construed, the complaint alleges that in February 2020, plaintiff submitted a
 7   claim with his auto insurance company, defendant Allstate Insurance Company, after he
 8   discovered damage to his vehicle. ECF No. 1 at 2. Although plaintiff reported that the damage
 9   was caused by vandalism, the claims agent concluded that the damage was due to a collision,
10   which was not covered under plaintiff’s policy. Id. Plaintiff appears to allege that his insurance
11   claim should have been approved because he had requested his policy be upgraded to “full
12   coverage” in January 2020, one month prior to submitting his claim. Id. at 3. Plaintiff alleges
13   that he fell ill and required medical attention as a result of the insurance claim being denied. Id.
14   at 2. The complaint purports to assert claims for negligence and breach of contract, as well as a
15   claim styled as “Injury/Illness.” Id.
16          As a threshold matter, plaintiff’s fails to establish subject matter jurisdiction. He asserts
17   only state law claims but does not allege facts showing that the court has diversity jurisdiction
18   pursuant to 28 U.S.C. § 1332. Plaintiff alleges that he resides in Pittsburg, California—which
19   suggests he is a Citizen of California—but he does not provide any allegations establishing
20   defendant’s citizenship. See Bautista, 828 F.2d at 552 (to establish diversity jurisdiction plaintiff
21   must allege diverse citizenship of all parties).
22          Aside from the jurisdictional defect, the complaint’s allegations are insufficient to state a
23   claim. Plaintiff’s allegations of a breach of contract are inadequate. To succeed on a breach of
24   contract claim under California law, plaintiff must establish (1) the existence of a contract; (2)
25   plaintiff’s performance; (3) defendant’s breach of the contract; and (4) damages flowing from the
26   breach. CDF Firefighters v. Maldonado, 158 Cal. App. 4th 1226, 1239 (2008). This requires
27   plaintiff to plead “the contract either by its terms, set out verbatim in the complaint or a copy of
28   the contract attached to the complaint and incorporated therein by reference, or by its legal
                                                        3
     Case 2:20-cv-00753-KJM-EFB Document 6 Filed 08/28/20 Page 4 of 5

 1   effect.” N. County Commc’ns Corp. v. Verizon Global Networks, Inc., 685 F. Supp. 2d 1112,
 2   1122 (S.D. Cal. 2010) (quoting Mckell v. Washington Mut., Inc., 142 Cal. App. 4th 1457, 1489
 3   (2006)). Thus, “[t]he complaint must identify the specific provision of the contract allegedly
 4   breached by the defendant.” Donohue v. Apple, Inc., 871 F. Supp. 2d 913, 930 (N.D. Cal. 2012)
 5   (citation omitted). Although plaintiff claims he had an insurance policy with defendant, he fails
 6   to identify the specific provision of the policy that the defendant breached.
 7          Plaintiff’s negligent claim also fails. “The well-known elements of any negligence cause
 8   of action are duty, breach of duty, proximate cause and damages.” Berkley v. Dowds, 152 Cal.
 9   App. 4th 518, 526 (2007). Plaintiff’s allegations do not establish defendant owed him a duty of
10   care, much less a breach of a duty. But more significantly, in California “‘negligence is not
11   among the theories of recovery generally available against insurers.’” Tento Int’l, Inc. v. State
12   Farm Fire & Cas. Co., 222 F.3d 660, 664 (9th Cir. 2000) (quoting Sanchez v. Lindsey Morden
13   Claims Servs., Inc., 72 Cal. App. 4th 249, 254 (1999)).
14          Finally, “Injury/Illness” is not a cause of action, and it is not apparent from plaintiff’s
15   allegations what specific claim he is attempting to assert. Consequently, this claim must be
16   dismissed.
17          For these reasons plaintiff’s complaint must be dismissed for failure to state a claim.
18   Plaintiff is granted leave to amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th
19   Cir. 2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to correct
20   any deficiency in their complaints). Any amended complaint must allege a cognizable legal
21   theory against a proper defendant and sufficient facts in support of that cognizable legal theory.
22   Should plaintiff choose to file an amended complaint, the amended complaint shall clearly set
23   forth the allegations against each defendant and shall specify a basis for this court’s subject matter
24   jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered paragraphs,
25   each limited as far as practicable to a single set of circumstances,” as required by Federal Rule of
26   Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line numbers in the
27   left margin, as required by Eastern District of California Local Rules 130(b) and 130(c). Any
28   amended complaint shall also use clear headings to delineate each claim alleged and against
                                                        4
      Case 2:20-cv-00753-KJM-EFB Document 6 Filed 08/28/20 Page 5 of 5

 1   which defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead
 2   clear facts that support each claim under each header.
 3          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
 4   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
 5   complete in itself. This is because, as a general rule, an amended complaint supersedes the
 6   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
 7   plaintiff files an amended complaint, the original no longer serves any function in the case.
 8   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 9   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
10   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
11   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
12   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
13   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
14   III.   Conclusion
15          Accordingly, it is hereby ORDERED that:
16          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
17          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
18          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
19   complaint. The amended complaint must bear the docket number assigned to this case and must
20   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
21   accordance with this order will result in a recommendation this action be dismissed.
22   DATED: August 28, 2020.
23

24

25

26

27

28
                                                        5
